Per curiam.

We think that by the true constitution of these policies, they were intended to cover and did cover all the “fixtures” mentioned therein, to the amount of $2000; and this, whether they were “ placed” before or after the date of the policy. There is an exception it is true, as to losses occasioned by fire, proceeding from gas ; but that does not apply to the-case now before the Court.
As to the parol proof offered by the defendants, it was clearly inadmissible. The contract is to be construed by its own terms plainly expressed in the policies, and it cannot be varied by the proof rejected at the trial.

Judgment for the plaintiffs.